Citation Nr: 9930373	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  96-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right inguinal 
hernia.

2.  Entitlement to service connection for defective hearing 
of the right ear.

3.  Entitlement to a compensable rating for defective hearing 
of the left ear.

4.  Entitlement to a rating in excess of 30 percent for 
residuals of poliomyelitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service with the Army from March 1945 
to February 1946 and with the Navy from March 1947 to 
November 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which established service connection for 
residuals of poliomyelitis and left ear defective hearing and 
denied service connection for right ear defective hearing and 
postoperative right inguinal hernia, among other things.

The veteran filed a claim for service connection for hernia 
in November 1994 and he was awarded service connection for a 
left inguinal hernia by the rating action in August 1995.  
That rating action also characterized the veteran's right 
inguinal hernia as a nonservice-connected disability.  
However, it is not clear from the record if the veteran had 
actually filed a claim for service connection for a right 
inguinal hernia at the time of the August 1995 rating action.

A rating action in August 1998 denied service connection for 
a right inguinal hernia on a de novo basis.  The veteran's 
representative disagreed with that determination in November 
1998 and the veteran elaborated on that disagreement at the 
travel board hearing in July 1999.  At the hearing, the 
veteran asserted that the right inguinal hernia was secondary 
to his service-connected polio residuals.  When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement has been filed as to its denial, thereby 
initiating the appellate process, the claimant is entitled to 
a Statement of the Case (SOC), and the RO's failure to issue 
an SOC is a procedural defect requiring remand.  Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995).  Accordingly, this 
issue is the subject of a remand section at the end of this 
decision.

The issue of entitlement to a compensable rating for duodenal 
ulcer with history of gastroenteritis was developed for 
appellate review, but was withdrawn from appellate status by 
the veteran at the July 1999 hearing.

At that same hearing, the veteran raised the additional 
issues of entitlement to service connection for tinnitus and 
entitlement to an increased rating for Bell's palsy.  These 
issues have not been developed for appellate review at this 
time and are referred to the RO for consideration.


FINDING OF FACT

The veteran has a right ear hearing loss disability which was 
first demonstrated on service retirement examination in June 
1966.


CONCLUSION OF LAW

Defective hearing in the right ear was incurred in service.  
38 U.S.C.A. § 1110.  (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has presented evidence of well-grounded claims; 
that is, he has presented claims, which are not inherently 
implausible.  Furthermore, the Board is satisfied that all 
relevant facts have been developed to the extent possible and 
that the clinical data on file are sufficient to render a 
fair and equitable determination of the matters at hand.  

Service Connection for Defective Hearing

Criteria.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Under 38 C.F.R. § 3.385 (1998), for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores are less than 94 percent.  

Factual Background.  In the present case, a review of the 
record discloses that the veteran had rather extensive 
service-related work experience around aircraft, as an 
airfield meteorologist.  The veteran's work would have 
exposed him to considerable noise at hazardous levels.  

Service connection for defective hearing in the left ear was 
granted by rating action in August 1995 on the basis that on 
service retirement examination in June 1966, the veteran's 
auditory threshold at 4,000 hertz was 40 decibels thereby 
meeting the criteria under 38 C.F.R. § 3.385.  

On service retirement examination in June 1966, auditory 
thresholds on the right were reported as 0, 0, 5, 25, 35, and 
20 respectively at the 500, 1000, 2000, 3000, 4000, and 6000 
hertz levels.  

Analysis.  While the audiometric findings on retirement 
examination do not appear to meet the hearing status criteria 
contained in 38 C.F.R. § 3.385, the Board notes that prior to 
November 1967, audiometric results were reported in ASA 
Standards in service medical records, rather than the ISO 
Standards in current use to include those in § 3.385.  

When the 1966 findings with respect to the right ear are 
converted from ASA to ISO standards, auditory thresholds on 
the right are as follows: 15, 10, 15, 35, 40, and 30 
respectively at the 500, 1000, 2000, 3000, 4000, and 6000 
hertz levels.  Thus, after conversion, the veteran is shown 
to have also met the § 3.385 criteria at the time of his 
service retirement examination for his right ear as well as 
his left.  Further, on VA audiometric examination in January 
1995, a bilateral hearing loss was reported.  Since the 
veteran is shown to have first had a right ear hearing loss 
in service and is currently shown to have a right ear hearing 
loss, service connection for defective hearing in the right 
ear is warranted.  


ORDER

Service connection for defective hearing of the right ear is 
granted.


REMAND

Right inguinal hernia.  At the July 1999 hearing, the veteran 
testified that in the late 1970's a doctor at the Fitzsimons 
Army Medical Center who operated on the right inguinal hernia 
informed him that his muscles were all mush and that the 
muscles had deteriorated from his polio.  The veteran's wife 
testified that she was present and confirmed that the doctor 
had informed them that the right inguinal hernia was 
secondary to polio.  The veteran stated that he had been 
unable to obtain his medical records from Fitzsimons.

VA law prescribes that a person who submits a claim to VA has 
the burden of providing evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a).  The Court defines 
a well-grounded claim as one that is plausible; a claim that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for the veteran's claim for service connection for a 
right inguinal hernia to be well grounded, there must 
competent medical evidence of a current disability, evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service, and evidence of a nexus between the in-
service injury or disease and the current disability.

In this case, there is no competent medical evidence linking 
the right inguinal hernia to an injury or disease of service 
origin.  However, the veteran and his wife have indicated 
that medical records in the Government's possession which 
have not yet been associated with the claims folder may 
contain evidence which would link the right inguinal hernia 
to the service-connected residuals of poliomyelitis.

The Court has held that where the veteran has asserted that 
pertinent medical records are in existence and are in the 
Government's possession, any such records which are in 
existence are constructively of record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Prior to a determination 
as to whether the veteran's claim of entitlement to service 
connection for a right inguinal hernia is well grounded, VA 
must collect and review all pertinent evidence in the 
Government's possession.  The failure of the RO or the Board 
to consider any pertinent records of such treatment which are 
in existence, even though not actually in the records 
assembled for appellate review, may constitute clear and 
unmistakable error.  It is clear that there are records in 
existence which may contain evidence pertinent to the 
veteran's claim.  Inasmuch as such records are in the 
Government's "possession" pursuant to Bell, even though not 
yet associated with his claims file, the Board concludes that 
a remand is required on the facts of this case. 

Rating bilateral defective hearing.  In view of the award of 
service connection for defective hearing in the right ear, 
the veteran's now has a service-connected bilateral hearing 
loss.  The proper evaluation of the bilateral hearing loss 
should be addressed by the RO prior to a decision as to this 
matter by the Board.

Rating residuals of poliomyelitis.  The veteran was 
hospitalized for poliomyelitis in September and October 1956 
with symptomatology primarily limited to the left leg and 
neck.  The final diagnosis was poliomyelitis, anterior, 
acute, weakness and moderate loss of function of the abductor 
and flexor muscles of the left thigh.

In an August 1995 rating decision, the RO established service 
connection for residuals of poliomyelitis and evaluated this 
condition as 10 percent disabling.

The veteran was examined by M. Eulberg, M.D., the medical 
director of a private post-polio clinic, in December 1996.  
Dr. Eulberg provided a detailed history of the veteran's 
poliomyelitis to include his current complaints which 
consisted of the following:  (1) increasing weakness in his 
left leg; (2) marked fatigue and exhaustion after minimal 
exercise; and (3) pain in his neck.  The veteran also 
reported spasms of his hip and leg muscles.  He reported 
using a brace for foot drop.  Examination of the veteran's 
neck revealed some decreased range of motion and pain, 
primarily in the right cervical region.  Some residual 
weakness attributed to polio was noted in the left leg.  The 
doctor noted that the veteran's complaints were not 
completely consistent with post-polio residuals.  The muscles 
spasm and hyperactive reflexes and the clonic spasm in the 
muscles of his legs were not typical of polio.  The director 
felt another neurologic disease might be responsible for the 
veteran's complaints and suggested further neurological 
evaluation.  Dr. Eulberg also suggested that the veteran's 
cardiologist should make sure that his extreme fatigue was 
not related to heart problems and that the veteran should 
obtain X-ray examination of his neck.

The veteran underwent neurologic evaluation February 1997 by 
H. Neville, M.D.  The veteran reported extreme fatigability, 
leg cramps, pain involving his hips and legs, and soreness of 
his neck muscles much of the time.  A wheelchair had been 
ordered for him.  After providing a detailed history and 
detailed examination findings, Dr. Neville noted that while 
the veteran had mild peripheral polyneuropathy, it was 
unclear if he had post-polio syndrome to which abnormal 
findings could be attributed and he suggested additional 
testing.

The veteran, being dissatisfied with the foregoing 
evaluation, went to S. Strauss, M.D., another neurologist, 
for evaluation in March 1997.  The veteran reported using a 
brace and a wheelchair.  An EMG showed evidence of old polio.  
The examiner's impressions were as follows:  (1) post-polio 
syndrome with left foreleg weakness in dorsiflexion and 
eversion; (2) bilateral hip and knee pain; and (3) 
unsteadiness of gait.  The physician recommended anti-
inflammatory agents in combination with Cytotec to treat hip 
and knee pain.  

In a June 1997 rating decision, the RO increased the rating 
for residuals of poliomyelitis with lower extremity 
impairment from 10 percent to 30 percent under Diagnostic 
Code 8011-8521 from the date of claim for service connection 
in November 1994.

Dr. Eulberg thereafter reported the findings of a second 
examination of the veteran in August 1997.  The doctor 
concurred in the finding of post-polio syndrome by Dr. 
Strauss, but opined that intermittent foot drop was an 
unusual symptom of post-polio syndrome.

The RO noted that there was conflicting medical evidence as 
to the etiology of much of the veteran's symptomatology and 
that clarifying medical information was required.  The 
veteran was scheduled for VA examination for July 1998.  The 
veteran failed to report for additional examination to 
definitively determine the symptomatology attributable to his 
service connected condition.  He wrote that he did not want 
to undergo painful tests again but that "if this is a 'must' 
then I must go with the PCP."

A rating action in August 1998 continued the veteran's rating 
at 30 percent based on the evidence of record.  The RO held 
that the symptoms attributable to the poliomyelitis 
represented no more than severe incomplete paralysis of the 
peroneal nerve, warranting a 30 percent evaluation.

The veteran reported for the hearing in July 1999 in a 
wheelchair.  He related that the polio bacteria had destroyed 
nerve centers resulting in damage to a number of different 
muscles.  He stated that he had no energy and a lot of 
fatigue, and that if he became the least bit fatigued he 
experienced left foot drop.  He reported that he was unable 
to walk for any distance because his legs were too weak.  He 
attributed pain and fatigue in his legs to post-polio 
syndrome.  He noted that he used a wheelchair, a brace and a 
cane to get around.  He also reported that he experienced 
cramps and pain in his joints, including his knee joints and 
ankle joints.

The Board is of the opinion that the veteran should be 
accorded another opportunity to report for examination to 
determine the extent and severity of the residuals of his 
poliomyelitis.

The RO attention is directed to a recent decision by the 
United States Court of Appeals for Veterans Claims (Court) 
which held that a claim placed in appellate status by 
disagreement with the original or initial rating award but 
not yet ultimately resolved, as with the ratings for hearing 
loss and residuals of poliomyelitis, remain an "original 
claim" and are not new claims for increase.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations must be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

Accordingly, the case is being remanded for the following 
action: 

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him in the recent past for 
residuals of poliomyelitis or defective 
hearing.  The veteran should also be 
asked to provide more specifics about the 
physician, treatment dates and any other 
information that may assist the RO in 
obtaining copies of the late 1970's 
records from Fitzsimons Army Medical 
Center referred to by the veteran at his 
July 1999 hearing.  After securing any 
necessary releases, the RO should obtain 
copies of those record not already on 
file.

2.  The veteran should be accorded an 
examination to determine the extent and 
severity of his poliomyelitis residuals.  
The scope of the examination, by one or 
several contributing physicians, should 
be broad enough to cover all residual 
conditions which are alleged to be 
attributable to poliomyelitis or which 
are suggested by the veteran's 
complaints, symptoms or findings at the 
time of examination.  The examination 
should address the veteran's complaints 
of nerve and muscle damage, left foot 
drop, hip pain, neck pain, marked fatigue 
and lack of energy, as well as complaints 
of pain, weakness, and cramping of 
muscles of the lower extremities.  All 
complaints or symptoms having a medical 
cause should be covered by a definite 
diagnosis.  Examinations by specialists 
should be made where indicated.  All 
residuals of poliomyelitis should be 
identified and the degree of impairment 
attributed to each residual should be 
described.  

3. The veteran should also be afforded a 
VA audio-metric examination in order to 
evaluate the current severity of his 
service-connected bilateral hearing loss.

4.  The RO should then reconsider the 
issues of service connection for right 
inguinal hernia and the appropriate 
ratings to be assigned for the veteran's 
bilateral hearing loss and the residuals 
of poliomyelitis.  If the claim for 
service connection for right inguinal 
hernia continues to be denied, the 
veteran and his representative should be 
furnished a statement of the case and 
advised of the need to file a timely 
substantive appeal as to this issue.  The 
RO should certify the issue of 
entitlement to service connection for a 
right inguinal hernia to the Board only 
if it is perfected by the filing of a 
timely substantive appeal.  The veteran 
should also be notified of the ratings 
assigned and furnished a supplemental 
statement of the case on said issues.

After providing adequate time for response, the case should 
be processed in accordance with current appellate procedure 
and returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

